Citation Nr: 1530906	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-23 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of a left eye injury with secondary glaucoma, to include as secondary to service-connected shingles. 

2. Entitlement to service connection for disability exhibited by epistaxis. 

3. Entitlement to service connection for periodontal disease.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1991 to February 1992 with additional service in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) comes from August 2007, September 2009 and December 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Atlanta, Georgia, respectively.  Jurisdiction is with the Atlanta RO.  

The August 2007 RO decision denied service connection for residuals of a left eye injury and for glaucoma.  These issues have since been combined into a single issue to encompass both eye injury residuals and glaucoma.  

The September 2009 RO decision denied service connection for nose bleeds and gum disease/ tooth decay.  

In February 2013, the Board denied service connection for residuals of a left eye disability with secondary glaucoma and remanded the claims of service connection for disability exhibited by nose bleeds and periodontal disease to the originating agency to prepare a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, a handwritten note to the remand shows that a SOC had been issued in July 2010 and the Veteran filed an August 2010 substantive appeal.  These documents were not on file at the time of the Board's February 2013 review.  Since then, they have been associated with the claims folder.  Consequently, these service connection issues are on appeal and additional action from the Veteran is not needed.    

The Veteran appealed the February 2013 denial of service connection for residuals of a left eye disability with secondary glaucoma to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the parties filed a joint motion for remand.  In September 2013, the Court granted the joint motion to vacate the February 2013 Board denial of service connection for residuals of a left eye disability with secondary glaucoma, and remand the issue to the Board for adjudication consistent with the joint motion instructions.  

In October 2013, the Veteran appointed Robert W. Legg, Attorney as his representative.  Representation was revoked in August 2014, and the Veteran is currently unrepresented. 

In January 2014, the Board remanded the claim of service connection for residuals of a left eye disability with secondary glaucoma for additional development.  The development has been completed, and the case has returned to the Board.  

The Board acknowledges that additional issues have been developed at the RO, but not certified to the Board.  The originating agency is still taking action on some issues.  The Board will not accept jurisdiction over any additional matters not certified for appeal at this time, as they are not ripe for appellate review.

The paper claims folder has been converted in its entirety into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left eye disability, including glaucoma

The Veteran is service-connected for shingles, also known as herpes zoster.  See http://www.nlm.nih.gov/medlineplus/shingles.html (last visited June 30, 2015).   In an April 2012 report, he asserts that his glaucoma is also secondary to herpes zoster.  He cited a medical article noting a relationship between glaucoma and herpes zoster.  The January 2015 VA examination report does not address secondary service connection and an addendum medical opinion is needed. 

Disability exhibited by epistaxis and periodontal disease

The RO has not had an opportunity to review the August 2010 letter from Dr. V-K in support of a nexus for these issues and the June 2011 dental report.  A supplemental statement of the case (SSOC) is needed.  For the disability exhibited by epistaxis claim, Dr. V-K's August 2010 letter meets the basic McLendon elements and triggers VA's duty to provide an examination as detailed below.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the claimed periodontal disease, a supplemental statement of the case (SSOC) is needed with review of Dr. V-K's August 2010 letter and the June 2011 dental report. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the January 2015 VA examiner for an addendum ophthalmology medical opinion.  If he is unavailable, contact another suitably qualified clinician. The electronic record and a copy of this remand must be available and reviewed by the examiner. 

The examiner is asked to opine on whether it is at least as likely as not (i.e., 50 percent or greater probability) that glaucoma is either caused by or aggravated by service-connected shingles.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should consider the Veteran's medical, occupational, and recreational history prior to, during, and since his military service. The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record. 

(If the examiner determines that another examination is necessary, such examination should be scheduled.) 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Schedule the Veteran for a VA examination for disability exhibited by epistaxis.  The electronic claims folder must be available and reviewed by the examiner.  A clinical evaluation with any indicated testing must be conducted.

For any disability exhibited by epistaxis found during the course of the claim (since March 2009), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater the result of disease or injury during the verified period of ACDUTRA from September 1991 to February 1992; or (b) is the result of injury during a verified period of INACDUTRA.  The examiner is directed to review December 1991 and February 1992 service treatment records (STRs) reflecting reports of frequent nosebleeds.  

A comprehensive rationale must be provided for any opinion rendered.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Then, readjudicate the claims for a left eye disability, disability exhibited by epistaxis, sleep apnea, hypertension, and periodontal disease, to include a claim for VA outpatient dental treatment, based on the whole record.  If the benefits sought on appeal remain denied, then the Veteran (and if he appoints one, his representative) should be provided a Supplemental Statement of the Case that includes a summary of all evidence and applicable laws and regulations pertinent to the issues on appeal and provided an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




